DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.  

Claims 1-3, 5-7, 9, 10, 12, 13, and 15-20 have been amended, 
Claims 4, 8, 11, and 14 have been cancelled, 
Claim 21 has been added, and 
Claims 1-3, 5-7, 9, 10, 12, 13, and 15-21 are currently pending.



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-3, 5-7, 9, 10, 12, 13, and 15-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-3, 5-7, 9, 10, 12, 13, and 15-21, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-3, 5-7, 9, 10, 12, 13, and 15-21 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5-7, 9, 10, 12, 13, and 15-21 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional 
Independent Claim 1, which is representative of Independent Claims 9 and 16, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 9 and 16, recites, in part, 
receiving, … …, a seed group identifying a plurality of users that are known to a third party and have a valued quality, wherein the seed group includes user-related information for each user of the plurality of users; (sending and receiving data to perform the abstract idea),
determining an intersection of users between the plurality of users and the corpus of users of the on line service according to the user-related information for each user of the plurality of users and user-related information for users of the corpus of users, wherein the intersection of users indicates users that are identified in both the seed group and the corpus of users, and does not include all users identified in the seed group;
generating, for each user of the corpus of users, an embedding vector using a trained machine learning model having a plurality of executable layers of processing nodes and based at least in part on user behaviors of the user with the online service; and; (processing data and storing data and electronic recordkeeping to perform the abstract idea)
determining, using a locality sensitive hashing (LSH) algorithm, an expanded set of users from the corpus of users according to the intersection of users and the embedding vectors associated with each user of the corpus of users. (processing data and storing data and electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of sending and receiving data to find similar customers to send targeted advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer, a processor and a computer-readable medium.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1, 8, and 9 and their related text and Paragraphs 0090-0093 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2, 3, 5-7, 10, 12, 13, 15, and 17-21 further describe the abstract idea, and do not set forth further additional elements. 
Claims 3, 5, 10, 12, and 19 offer further limitations with the abstract idea that further clarify the set of potential targets.  
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-3, 5-7, 9, 10, 12, 13, and 15-21 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  




Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, 5-7, 9, 11-13, 15, 16, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davin et al. (US Patent Application Publication No. 2018/0150883 A1 – Hereinafter Davin) (Davin incorporates US Patent application 13/297,117 which is Li et al. - US Patent Application Publication No. 2013/0124298 A1 – Hereinafter Incorporated Li) and further in view of Bagherjeiran et al. (US Patent Application Publication No. 2012/0054040 A1 – Hereinafter Bagherjeiran) and further in view of Embedding Vectors in Machine Learning (Embeddings – Machine Learning Crash Course – Google Developers – Hereinafter Google) and further in view of deWet et al. (US Patent Application Publication No. 2020/0184515 A1 – Hereinafter deWet).
Claim 1:
Davin teaches;
A computer-implemented method for identifying an expanded set of users from a corpus of users of an online service, the method comprising: (See at least paragraph 0018.)

in response to receiving the seed group, and through an execution of computer-executable instructions on a processor by the online service; determining an intersection of users between the plurality of users and the corpus of users of the on line service according to the user-related information for each user of the plurality of users and user-related information for users of the corpus of users, wherein the intersection of users indicates users that are identified in both the seed group and the corpus of users, and does not include all users identified in the seed group; (See at least paragraph 0060 and 0064 where “look-alike users are determined based on clustering.)
determining an expanded set of users from the corpus of users according to the intersection of users; and (See at least paragraph 0060 and 0064 where “look-alike users are determined based on clustering.)
executing the task on behalf of the third party in accordance with the task information from the third party. (See at least the abstract where task is target specific content to specific users.)

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Davin by using task information form internal or external sources to perform the method as Davin teaches third party (external) system since the methodology does not change.  
Davin does not appear to explicitly specify an intersection of users from the seed group to the other groups.  
Bagherjeiran teaches mapping from the seed to the other groups (intersection) in at least the abstract and paragraph 0004.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of using user information taught by Davin by using a mapping intersection as taught by Bagherjeiran in order ensure accurate analysis. 
Davin teaches using machine learning in at least paragraphs 0019, 0035, 0038, and 0039 but does not appear to explicitly state the use of embedding vectors.  
Google teaches that embedding vectors in machine learning is old and well known to handle large data.

The does not appear to specify the use of LSH with Machine learning and embedding vectors.  
deWet teaches the use of LSH with Machine learning and embedding vectors in at least paragraph 0147.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of using machine learning taught by the combination of Davin, Bagherjeiran, and Google by the use of LSH with Machine learning and embedding vectors as taught by deWet in order to further narrow the segmentation.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 1. Further Davin teaches an ad campaign via targeted advertising in at least the abstract and advertising systems or ad publishing systems in at least 
Claim 5:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 1.  Further Davin teaches mapping via clustering in at least paragraph 0060 and via Incorporated Li in at least paragraphs 0015-0019 and 0033 and scoring and selecting the user via a combination of cluster (density) and scoring an affinity score which produces the combination of selected users in at least paragraphs 0028 and 0037.
Claim 6:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 5.  Further Davin teaches determining the expanded set of users via look-alike determination in at least paragraphs 0060 and 0064.
Claim 7:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 6.  Further Davin teaches determining the expanded set of users with scoring and via clustering in at least paragraph 0060 and via Incorporated Li in at least paragraphs 0015-0019 and 0033 and scoring and selecting the user via a combination of cluster (density) and scoring an affinity score which produces the combination of selected users in at least paragraphs 0028 and 0037.
Claim 9:
Claim 9 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.

Claim 11:
Claim 11 is rejected under 35 USC § 103 for substantially the same reasons as claim 6.
Claim 12:
Claim 12 is rejected under 35 USC § 103 for substantially the same reasons as claim 5.
Claim 13:
Claim 13 is rejected under 35 USC § 103 for substantially the same reasons as claim 7.
Claim 15:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 9above.
Davin does not appear to explicitly specify where the task information is initiated.  However, Davin teaches third party system, interacting systems, and advertising systems or ad publishing systems and regardless of where the task is initiated and received the methodology is the same.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Davin by using task information form internal or external sources to perform the method as Davin teaches third party (external) system since the methodology does not change.  


Claim 16:
Claim 16 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Further Davin teaches a system in at least the abstract.
Claim 20:
Claim 20 is rejected under 35 USC § 103 for substantially the same reasons as claim 2.
Claim 21:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 9above.
Davin does not appear to explicitly specify where the task information is initiated.  However, Davin teaches third party system, interacting systems, and advertising systems or ad publishing systems and regardless of where the task is initiated and received the methodology is the same.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Davin by using task information form internal or external sources to perform the method as Davin teaches third party (external) system since the methodology does not change.  
.  

Claims 3, 10, and 17-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Davin and further in view of Bagherjeiran and further in view of Google and further in view of deWet and further in view of Linden et al.  (US Patent Application Publication No. 2016/0048880 A1 – Hereinafter Linden).  
Claim 3:
The combination of Davin, Bagherjeiran, Google, and deWet teaches all the limitations of claim 1.  Further Davin teaches using various user information in at least paragraph 0025 but does not appear to explicitly state an email address.
Linden teaches using an email address in user data in at least paragraphs 0087 and 0088.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of using user information taught by the combination of Davin and Bagherjeiran by using the email address as user information as taught by Linden in order to use the ubiquitous/readily available email address that everyone has.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 10:
Claim 10 is rejected under 35 USC § 103 for substantially the same reasons as claim 3.
Claim 17:
Claim 17 is rejected under 35 USC § 103 for substantially the same reasons as claim 3.
Claim 18:
The combination of Davin, Bagherjeiran, Google, deWet, and Linden teaches all the limitations of claim 17 above.  
Further Davin teaches online activity and using that to develop the subset via look-alike users in at least paragraphs via actions in at least paragraphs 0028-0029 and in at least paragraph 0060 and 0064 where “look-alike” users are determined the users.
Claim 19:
The combination of Davin, Bagherjeiran, Google, deWet, and Linden teaches all the limitations of claim 18 above.  
Further Davin teaches mapping via clustering in at least paragraph 0060 and via Incorporated Li in at least paragraphs 0015-0019 and 0033 and scoring and selecting the user via a combination of cluster (density) and scoring an affinity score which produces the combination of selected users in at least paragraphs 0028 and 0037.

Response to Arguments

Applicant argues the claim maintain private information from the third party.  Although an interesting argument, it may or not be persuasive but it is noted that there is no indication in the claims that this benefit is happening, or a direct result of the claimed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The argument is spurious in light of not having a nexus of the results from what is the actual claimed invention.  

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681